                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   JAKE E. COLLINS, an unmarried man,                        CASE NO. C17-0943-JCC
10                               Plaintiff,                    ORDER
11          v.

12   SETERUS, INC., f/k/a IBM LENDER
     BUSINESS PROCESS SERVICES, INC.
13
                                 Defendant.
14

15
            This matter comes before the Court on Defendant’s motion to dismiss (Dkt. No. 22).
16
     Having thoroughly considered the parties’ briefing and the relevant record, the Court finds oral
17
     argument unnecessary and hereby GRANTS in part and DENIES in part the motion for the
18
     reasons explained herein.
19
     I.     BACKGROUND
20
            Plaintiff owned real property located at 16002 SE 5th Avenue, Bellevue, WA 98008 (the
21
     “Property”). (Dkt. No. 20 at 2.) Defendant has a contract with the Federal National Mortgage
22
     Association (“Fannie Mae”) to perform servicing functions, including collection on delinquent
23
     mortgage debts on Fannie Mae’s behalf. (Id.) Defendant acted as a loan servicer or default loan
24
     servicer of Plaintiff’s mortgage loan account (the “Loan”). (Id. at 2–3.) Defendant is not the
25
     lender, the owner of the Loan, or a party to the Deed of Trust. (Id. at 3.)
26


     ORDER
     C17-0943-JCC
     PAGE - 1
 1          In December 2006, the Loan was originated by America’s Wholesale Lender as a

 2   residential loan and secured by the Property via a Deed of Trust signed by Plaintiff. (Id.) Bank of

 3   America serviced the Loan until April 2015, when mortgage servicing was transferred to

 4   Defendant. (Id. at 3.) At the time the Loan was transferred, Plaintiff was making monthly

 5   principal and interest payments totaling $1,541.10, and was two months behind in his payments.

 6   (Id.) Plaintiff was timely paying his property taxes and hazard insurance for the Property,

 7   provided by Allstate. (Id. at 4.)

 8          After the Loan was transferred, Defendant made a payment of $693.84 to Allstate for the
 9   hazard insurance on the Property. (Id.; see Dkt. No. 1-1 at 24.) 1 Defendant did not provide
10   Plaintiff or Allstate an explanation for the payment. (Dkt. No. 20 at 4.) 2 Defendant also

11   unilaterally opened an escrow account for the Loan, although Bank of America had terminated

12   the need for an escrow account. (Id.) Plaintiff alleges that Defendant’s act in paying the

13   insurance premium and setting up an escrow account was due to its failure to verify information

14   or data possessed by Bank of America, and its failure to ensure accuracy and completeness of the

15   Loan’s information. (Id.)

16          When Plaintiff learned of Defendant’s payment to Allstate, he requested that Defendant

17   cancel the escrow account and verify that Plaintiff had always timely paid for hazard insurance

18   and property taxes. (Id.) In June 2015, Plaintiff issued a Qualified Written Request (“QWR”)

19
            1
               Plaintiff attached a number of documents as exhibits to his initial complaint filed in this
20   matter. (See Dkt. No. 1-1.) “Generally, the scope of review on a motion to dismiss for failure to
21   state a claim is limited to the contents of the complaint.” Marder v. Lopez, 450 F.3d 445, 448
     (9th Cir. 2006). “A court may consider evidence on which the complaint ‘necessarily relies’ if:
22   (1) the complaint refers to the document; (2) the document is central to the plaintiff’s claim; and
     (3) no party questions the authenticity of the copy attached to the 12(b)(6) motion.” Id. As the
23   documents attached to Plaintiff’s complaint concern the factual allegations underlying several of
     Plaintiff’s claims and neither party questions their authenticity, the Court will consider them in
24   deciding Defendant’s motion to dismiss.
25          2
              Defendant apparently considered its payment to Allstate an advancement of funds, and
     later moved “the advanced funds into escrow as a deficiency for the apparent purpose of
26   collecting the funds it had advanced.” (See Dkt. No. 22 at 2.)

     ORDER
     C17-0943-JCC
     PAGE - 2
 1   seeking to obtain account information on the Loan and to clarify why Defendant had opened the

 2   escrow account; Defendant’s response was delayed until July 2015, and ultimately “provided

 3   information about another loan secured by a different property altogether.” (Id.) Defendant also

 4   issued Plaintiff a Notice of Pre-Foreclosure Options, dated June 17, 2015. (Id. at 5.) Plaintiff

 5   issued a second QWR in September 2015 about the escrow issue and Defendant’s failure to

 6   designate a single point of contact; Defendant did not timely or properly respond to the second

 7   QWR. (Id. at 4–5.)

 8           In a letter dated June 7, 2016, Plaintiff notified Defendant that Plaintiff’s local county tax
 9   office had returned his real estate tax payment, paid on March 4, 2016, because Defendant had
10   already made a tax payment to Plaintiff’s property account without Plaintiff’s knowledge,
11   authorization, or approval on March 1. (Id. at 5; Dkt. No. 1-1 at 63, 65.) Plaintiff enclosed an
12   overpayment check for $5,092.68. (Dkt. No. 1-1 at 63.) 3 Plaintiff also noted that Defendant had
13   still failed to cancel the escrow account as requested by Plaintiff a year ago, and Plaintiff

14   reiterated his request. (Id.)

15           In a letter dated July 18, 2016, Plaintiff again contested Defendant’s payment of

16   Plaintiff’s real property taxes, and enclosed a refund check sent by King County to Plaintiff,

17   endorsed to Defendant. (Dkt. No. 20 at 5; see Dkt. No. 1-1 at 57–58.) Plaintiff notified

18   Defendant that he would pay his own taxes for the first half of 2016. (Dkt. No. 1-1 at 58.)

19   Plaintiff’s letter also mentioned that Defendant’s employee told Plaintiff that Defendant did not

20   have a record of Plaintiff’s June 7, 2016 letter, which had caused Plaintiff additional damages

21   from the escrow account. (Id. at 57.)

22           Plaintiff asserts that Defendant should never have created the escrow account, in light of

23           3
               Defendant asserts that “Plaintiff remitted [the tax refund] to Defendant and [it was]
24   applied to his account.” (Dkt. No. 22 at 2) (citing Dkt. No. 1-1 at 70). It appears that Defendant
     disbursed $4,208.83 from the escrow account on April 1, 2016 “to satisfy delinquent King
25   County property taxes.” (Dkt. No. 22 at 2) (citing Dkt. No. 1-1 at 70.) Defendant also allegedly
     disbursed $5,092.68 from the escrow account on February 19, 2016 “for the satisfaction of
26   [Plaintiff’s] King County property taxes.” (See Dkt. No. 1-1 at 71.)

     ORDER
     C17-0943-JCC
     PAGE - 3
 1   Plaintiff’s history of timely payment of his property taxes and hazard insurance. (Dkt. No. 20 at

 2   5.) Plaintiff further asserts that Defendant failed to send Plaintiff various required documents,

 3   including year-end escrow analyses and escrow account statements for 2015 and 2016. (Id. at 5–

 4   6.) Plaintiff claims that this evidences Defendant’s failure to conduct annual escrow accounting,

 5   which has resulted in inaccuracies in the overall accounting of the Loan. (Id. at 6.) Plaintiff

 6   asserts that Defendant’s establishing of the escrow account on the Loan increased Plaintiff’s

 7   regular monthly payments from $1,773.05 to $2,219.87, effective from July 1, 2016 to when

 8   Plaintiff sold the Property in August 2017, and that Defendant ignored Plaintiff’s repeated
 9   requests to cancel the escrow account. (Id.)
10          Separately, Defendant obtained force-placed insurance on the Property, which carried
11   significantly higher premiums than the insurance Plaintiff had through Allstate. (Id.) Defendant
12   demanded that Plaintiff make certain lump sum payments to Defendant “to satisfy the so-called
13   escrow deficiency or escrow shortage.” (Id.) Plaintiff asserts that the force-placed insurance
14   “caused an inflation of the amount due and owing on the Loan,” as the premiums were higher
15   than Allstate’s insurance and provided less coverage. (Id. at 7.)
16          Over the course of the Loan, Plaintiff made regular mortgage payments that were never
17   more than 30 days late. (Id.) Despite Plaintiff’s regular payments, Defendant “parked” some of
18   Plaintiff’s principal and interest payments in a suspense account, and thereby caused the Loan’s

19   delinquent status to worsen. (Id.) Rather than notify Plaintiff that Defendant had placed the funds

20   in the suspense or unapplied account, Defendant sent Plaintiff various notices of debt or default,

21   which also threatened acceleration of the Loan or foreclosure. (Id.)

22          In May and June 2017, Defendant returned Plaintiff’s monthly payments because there

23   was “a foreclosure proceeding in progress”; Plaintiff had not been notified of any foreclosure

24   proceedings against the Property. (Id.) The return of Plaintiff’s monthly payments caused the

25   Loan to go into “free fall.” (Id. at 8.) Further, Defendant had previously been applying Plaintiff’s

26   monthly payments to late fees and other default-related fees, contrary to the terms of the


     ORDER
     C17-0943-JCC
     PAGE - 4
 1   promissory note and Deed of Trust. (Id.)

 2          In 2017, Defendant sent Plaintiff a Notice of Pre-Foreclosure Options dated June 17,

 3   2017. (Id.) Defendant did not otherwise provide Plaintiff with periodic or monthly statements

 4   regarding the Loan in 2017. (Id.) Defendant issued an account statement dated July 13, 2017,

 5   which stated that Plaintiff’s “Past Due Payment(s)” were $18,962.92, “Total Charges” were

 6   $1,224.93, and “Suspense” or “Credit” were $1,448.14. (Id.)

 7          On August 9, 2017, due to the “tremendous threat of foreclosure by Defendant,” Plaintiff

 8   sold the Property to a third party. (Id.) Pursuant to Defendant’s payoff demand, Plaintiff paid
 9   Defendant a total of $406,619.23, which included all outstanding interest, late fees, default fees,
10   and foreclosure fees. (Id.) Weeks after the Property had been sold and Plaintiff had paid off the
11   Loan in full, Defendant sent Plaintiff a letter indicating that it had received Plaintiff’s payment of
12   $1,862.32, and notifying Plaintiff that Defendant’s acceptance of the payment did not waive its
13   creditor’s rights relative to the Loan. (Id. at 8–9.) Plaintiff asserts that the $1,862.32 was an
14   overpayment, but Defendant did not refund it. (Id. at 9.)
15          Plaintiff filed suit against Defendant on June 19, 2017 for violation of Regulation X of
16   the Real Estate Procedures Act (RESPA), 12 C.F.R. § 1024; violation of the Fair Debt Collection
17   Practices Act (FDCPA), 15 U.S.C. §§ 1692e, 1692f; violation of the Washington Consumer
18   Protection Act (CPA), Wash. Rev. Code § 19.86; negligence; and negligent misrepresentation.

19   (Dkt. No. 1.) 4 Plaintiff seeks damages for emotional distress, diminution in the value of the

20   Property, credit damage, and actual costs and attorney fees. (Id. at 13, 25–26.) Defendant moves

21   to dismiss Plaintiff’s complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). (Dkt. No.

22   22.)

23          //

24          //

25
            4
              Plaintiff amended his complaint on November 11, 2018 as a matter of right, pursuant to
26   Federal Rule of Civil Procedure 15(a). (Dkt. No. 20.)

     ORDER
     C17-0943-JCC
     PAGE - 5
 1   II.     DISCUSSION

 2           A.      Motion to Dismiss Legal Standard

 3           The Court may dismiss a complaint that “fails to state a claim upon which relief can be

 4   granted.” Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss, a complaint must contain

 5   sufficient factual matter, accepted as true, to state a claim for relief that is plausible on its face.

 6   Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009). A claim has facial plausibility when the plaintiff

 7   pleads factual content that allows the court to draw the reasonable inference that the defendant is

 8   liable for the misconduct alleged. Id. at 678. A plaintiff is obligated to provide grounds for his or
 9   her entitlement to relief that amount to more than labels and conclusions or a formulaic recitation
10   of the elements of a cause of action. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007).
11   “[T]he pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it
12   demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556
13   U.S. at 678.
14           B.      Violations of Regulation X of RESPA
15           Defendant’s arguments for dismissal of Plaintiff’s Regulation X claims focus exclusively
16   on Defendant’s payment of the hazard insurance premium to Allstate. (See Dkt. No. 22 at 4–5.)
17   Defendant contends that it is statutorily nonliable for the “insurance error,” as it advanced the
18   payment in the erroneous belief that Plaintiff was not current on his hazard insurance premiums,

19   but corrected any error because it did not advance future premiums and Plaintiff has not alleged

20   that he had to pay Allstate more than he otherwise would have. (Id.)

21           An individual borrower may recover damages for violations of RESPA’s provisions. 12

22   U.S.C. § 2605(f)(1)(A)–(B). Under Regulation X, “[s]ervicer means a person responsible for the

23   servicing of a federally related mortgage loan . . . .” 12 C.F.R. § 1024.2(b). Regulation X applies

24   to the conduct of servicers, including making timely escrow payments, resolving errors,

25   responding to written requests for information, and force-placing insurance. See, e.g., 12 C.F.R.

26   §§ 1204.34–1204.37. Under RESPA, a servicer is not liable if:


     ORDER
     C17-0943-JCC
     PAGE - 6
 1          within 60 days after discovering an error . . . and before the commencement of an
            action under this subsection and the receipt of written notice of the error from the
 2          borrower, the servicer notifies the person concerned of the error and makes
 3          whatever adjustments are necessary in the appropriate account to ensure that the
            person will not be required to pay an amount in excess of any amount that the person
 4          otherwise would have paid.

 5
     12 U.S.C. § 2605(f)(4).
 6
            Contrary to Defendant’s arguments, Plaintiff’s Regulation X claims are not premised on
 7
     Defendant’s payment to Allstate for Plaintiff’s existing hazard insurance on the Property. More
 8
     accurately, Plaintiff has cited Defendant’s payment of the insurance premium as indicative of
 9
     Defendant’s “failure to verify information or data possessed by the prior servicer” and alleged
10
     that Defendant unilaterally opened an escrow account for the Loan because it advanced the
11
     insurance premium payment. (Dkt. No. 20 at 4.) Plaintiff further alleges that Defendant’s
12
     erroneous belief that Plaintiff was not paying his hazard insurance premiums caused Defendant
13
     to force-place hazard insurance on the Property which had premiums that were higher than
14
     Allstate’s provided hazard insurance. (Id. at 6–7.) Plaintiff’s many alleged causes of action
15
     arising under Regulation X focus on Defendant’s subsequent management of the escrow account,
16
     including failing to conduct required escrow analyses, refund surpluses, and provide annual
17
     statements, as well as imposing insurance charges that were not bona fide and reasonable. (See
18
     Dkt. No. 20 at 13–17.) Notably absent is a Regulation X claim premised on any overpayment to
19
     Allstate following Defendant’s advancement of the hazard insurance premium. (See id.)
20
     Therefore, Defendant’s contention that it is statutorily nonliable for its erroneous payment to
21
     Allstate fails to address Plaintiff’s Regulation X claims. (Compare id., with Dkt. No. 22 at 5.)
22
     Therefore, Defendant’s motion to dismiss is DENIED on this ground. 5
23

24
            5
               Defendant’s reply in support of its motion to dismiss discusses its advance payment of
25   Plaintiff’s real estate taxes to explain Plaintiff’s increased Loan payments. (See Dkt. No. 22 at 2–
     3.) Defendant’s contentions still do not address the many grounds for violation of Regulation X
26   raised by Plaintiff’s complaint. (Compare id., with Dkt. No. 20 at 13–17.)

     ORDER
     C17-0943-JCC
     PAGE - 7
 1          C.      Negligence and Negligent Misrepresentation Claims

 2          Plaintiff asserts that Defendant breached various duties it owed Plaintiff under RESPA

 3   and as a servicer by “incorrectly and negligently” managing the escrow account and by failing to

 4   exercise reasonable care. (Dkt. No. 20 at 17–18.) Plaintiff also brings a claim of negligent

 5   misrepresentation against Defendant, alleging that Defendant supplied false information in

 6   guiding Plaintiff’s business transactions and thereby failed to exercise reasonable care or

 7   competence in obtaining or communicating the information. (Id. at 19.) Plaintiff seeks monetary

 8   damages, such as accrued interest, late fees, and default-related fees, and emotional distress
 9   damages. (Id. at 18–20.) Defendant argues that Plaintiff’s claims of negligence and negligent
10   misrepresentation must be dismissed for lack of recoverable damages. (Dkt. No. 22 at 5–8.) The
11   Court addresses each of Defendant’s arguments in turn.
12                  1. Emotional Distress Damages
13          Defendant contends that Plaintiff’s claims for noneconomic damages fail because such
14   damages cannot be recovered for claims of negligence or negligent misrepresentation. (Id. at 7–
15   8.) In Washington, recovery of emotional distress damages is generally limited to intentional
16   torts. See White River Estates v. Hiltbruner, 953 P.2d 796, 798–99 (Wash. 1998) (gathering and
17   discussing cases). Neither Plaintiff’s negligence claim nor negligent misrepresentation claim
18   assert that Defendant committed an intentional tort against Plaintiff. (See Dkt. No. 20 at 17–20.)

19   Therefore, Defendant’s motion to dismiss is GRANTED as to Plaintiff’s claims for damages

20   premised on emotional distress.

21                  2. Negligent Misrepresentation Damages

22          Defendant contends that Plaintiff has failed to allege “pecuniary loss” required to support

23   his claim for negligent misrepresentation. (Dkt. No. 22 at 6.) Claims for “damages for negligent

24   misrepresentation are limited to ‘those necessary to compensate the plaintiff for the pecuniary

25   loss to him for which the misrepresentation is the legal cause.’” Janda v. Brier Realty, 984 P.2d

26   412, 415 (Wash. Ct. App. 1999) (quoting Restatement (Second) of Torts § 552B). These include


     ORDER
     C17-0943-JCC
     PAGE - 8
 1   “(a) the difference between the value of what he has received in the transaction and its purchase

 2   price or other value given for it; and (b) pecuniary loss suffered otherwise as a consequence of

 3   the plaintiff’s reliance upon the misrepresentation.” Id.

 4           In his claim for damages for Defendant’s negligent misrepresentation, Plaintiff asserts

 5   that Defendant “caused the Loan to be in default . . . .” (Dkt. No. 20 at 20.) This section of the

 6   complaint does not specify the pecuniary losses that Plaintiff incurred as a result. (See id.) But

 7   Plaintiff alleges such damages elsewhere in the complaint; for example, Plaintiff alleges that

 8   Defendant “allow[ed] interests and other default-related fees to accrue on the loan.” (See id. at
 9   18.) Therefore, Plaintiff has provided sufficient factual allegations to plead a plausible claim for
10   pecuniary loss due to Defendant’s negligent misrepresentation. 6 Defendant’s motion to dismiss is
11   DENIED on this ground.

12                   3. Negligence Damages – Economic Loss Rule

13           Defendant contends that “Plaintiff’s alleged pecuniary losses as consequential damages

14   are not recoverable in tort because the claim is barred by the economic loss rule.” (Dkt. No. 22 at

15   6.) The economic loss rule, also known as the independent duty doctrine, “applies to hold parties

16   to their contract remedies when a loss potentially implicates both tort and contract relief.”

17   Alejandre v. Bull, 153 P.3d 864, 867 (Wash. 2007); see Affiliated FM Ins. Co. v. LTK Consulting

18   Servs., Inc., 243 P.3d 521, 526 (Wash. 2010). The Washington Supreme Court has specified that

19   a plaintiff may still recover in tort if the court decides as a matter of law that the injury is

20   traceable to a breach of a tort duty that arises independently from the terms of the contract at

21   issue; in other words, if “the defendant was under an independent tort duty.” Affiliated FM Ins.

22   Co., 243 P.3d at 526; see also Eastwood v. Horse Harbor Found., Inc., 241 P.3d 1256, 1261–62

23   (Wash. 2010).

24
             6
               The Court notes that, in the context of his negligent misrepresentation claim, Plaintiff
25   has not alleged that his “severe emotional distress” and related physical symptomology has
     resulted in a corresponding pecuniary loss that could arguably be recoverable. (See Dkt. No. 20
26   at 20.)

     ORDER
     C17-0943-JCC
     PAGE - 9
 1          For the independent duty doctrine to apply, there must be a contractual relationship

 2   between the parties from which the plaintiff’s claimed injuries arise. See Alejandre, 153 P.3d at

 3   867; Affiliated FM Ins. Co., 243 P.3d at 526; Eastwood, 241 P.3d at 1261–62. Plaintiff alleges

 4   that Fannie Mae is the owner of the Loan, and that Defendant “is neither the Lender nor the

 5   owner of the Plaintiff’s Loan; [Defendant] is definitely not a party of the Deed of Trust;

 6   [Defendant] is a debt collector on behalf of Fannie Mae” or a default servicer. (Dkt. No. 20 at 3.)

 7   (Id.) The amended complaint does not contain other factual allegations concerning a contractual

 8   relationship between Plaintiff and Defendant. (See generally id.) Absent such allegations, the
 9   Court cannot evaluate whether Plaintiff’s claims of negligence and negligent misrepresentation
10   arise from an independent tort duty as a matter of law at this stage in the litigation. See Affiliated
11   FM Ins. Co., 243 P.3d at 526. Although Defendant argues that it is a beneficiary of Plaintiff’s
12   Deed of Trust and is the holder of the promissory note in this case, those facts are not derived
13   from the complaint or supported by evidence presently before the Court. (See generally Dkt. No.
14   20; see also Dkt. No. 1-1) (exhibits attached to Plaintiff’s original complaint). Similarly,
15   Defendant’s contention that Washington has recognized the relationship between Fannie Mae
16   and its servicers is not supported by citation to factual allegations or evidence the Court may
17   consider for the present motion to dismiss. (See Dkt. No. 22 at 7) (citing Brown v. Wash. State
18   Dep’t of Commerce, 359 P.3d 771, 777 (Wash. 2015)).

19          Further, a plausible inference may be drawn that Plaintiff’s negligence and negligent

20   misrepresentation claims arise from tort duties independent of any contractual relationship

21   between the parties. For example, Plaintiff has alleged that Defendant breached its duty of

22   reasonable care as a servicer by making payments to King County’s taxing authority without

23   notifying Plaintiff and by force-placing insurance on the Property when Plaintiff was timely

24   paying for hazard insurance. (Dkt. No. 20 at 18.) Similarly, Plaintiff’s negligent

25   misrepresentation claim alleges that Defendant was negligent in obtaining and communicating

26   false information to Plaintiff after it failed to verify information from Bank of America in 2015.


     ORDER
     C17-0943-JCC
     PAGE - 10
 1   (Id. at 19.) Such duties may plausibly arise independent of the specific duties allocated to the

 2   parties under a given contract, and the Court cannot make such a determination based on the

 3   complaint’s factual allegations. Therefore, Defendant’s motion to dismiss is DENIED on this

 4   ground.

 5          D.      Violation of the FDCPA

 6          Defendant moves for dismissal of Plaintiff’s claims for violation of the FDCPA as time-

 7   barred. (Dkt. No. 22 at 8–9.) A claim arising under the FDCPA must be brought “within one year

 8   from the date on which the violation occurs.” 15 U.S.C. § 1692k(d). Plaintiff filed his initial
 9   complaint on June 19, 2017. (Dkt. No. 1.) Defendant contends that its advance of the insurance
10   premiums in July 2015 and opening of the escrow account in January 2016 both occurred outside
11   of the FDCPA’s one-year statute of limitations. (Dkt. No. 22 at 8–9.) As both events occurred
12   more than one year before Plaintiff filed his complaint on June 19, 2017, Defendant’s motion to
13   dismiss is GRANTED as to these two claims. See 15 U.S.C. § 1692k(d). 7
14          Defendant further argues that “[a]ll the plaintiff’s theories of violations under the FDCPA

15   are predicated on the improper opening of the escrow account and the advance of funds for

16   insurance premiums,” and thus must be dismissed as time-barred. (Dkt. No. 22 at 9.) This is

17   overbroad. Plaintiff has alleged that Defendant continuously violated the FDCPA from when it

18   became the servicer of the Loan in 2015 until Plaintiff sold the Property and discharged the Loan

19   in August 2017. (See Dkt. No. 20 at 21–24.) Plaintiff’s FDCPA claims arising within one year of

20

21          7
               Plaintiff appears to briefly argue that the discovery rule, under which “the statute of
     limitations for a particular claim does not accrue until that claim is discovered, or could have
22   been discovered with reasonable diligence, by the plaintiff,” applies to his time-barred FDCPA
23   claims. Gabelli v. Sec. & Exch. Comm’n, 568 U.S. 442, 447 (2013) (citation omitted); Mangum
     v. Action Collection Serv., Inc., 575 F.3d 935, 940 (9th Cir. 2009); (see Dkt. No. 25 at 5). But
24   Plaintiff does not support his reference to the discovery rule with substantive argument or factual
     allegations; in fact, the complaint states that, “As soon as Plaintiff learned of [Defendant’s]
25   insurance payment in April of 2015, he immediately requested [Defendant] to cancel the Escrow
     Account.” (Dkt. No. 20 at 4.) Therefore, Plaintiff has not established that the discovery rule
26   applies and precludes dismissal of Plaintiff’s time-barred FDCPA claims.

     ORDER
     C17-0943-JCC
     PAGE - 11
 1   the filing of the complaint in this matter are not barred by the FDCPA’s statute of limitations,

 2   even if arising from Defendant’s conduct regarding the underlying escrow account or insurance

 3   payment. Therefore, Defendant’s motion to dismiss is DENIED as to Plaintiff’s FDCPA claims

 4   arising within one year of the filing of the complaint in this matter. Going forward, Plaintiff will

 5   bear the burden of establishing which of his remaining FDCPA claims arose within one year of

 6   the filing of the complaint.

 7          E.      Private CPA Claims

 8          Defendant moves for dismissal of Plaintiff’s CPA claim for failure to allege a public
 9   interest impact. (Dkt. No. 22 at 9.) To state a claim for a violation of the CPA, a plaintiff must
10   allege: (1) an unfair or deceptive act or practice; (2) occurring in trade or commerce; (3) which
11   impacts the public interest; and (4) an injury to business or property; (5) which was caused by
12   the deceptive act or practice. Hangman Ridge Training Stables, Inc. v. Safeco Title Ins. Co., 719
13   P.2d 531, 535 (Wash. 1986). “The failure to establish any of the elements is fatal to a CPA
14   claim.” Johnson v. Camp Auto., Inc., 199 P.3d 491, 493 (Wash. Ct. App. 2009).
15          “In a private action, a plaintiff can establish that the lawsuit would serve the public
16   interest by showing a likelihood that other plaintiffs have been or will be injured in the same
17   fashion.” Trujillo v. Nw. Tr. Servs., Inc., 355 P.3d 1100, 1108 (Wash. 2015). In assessing
18   whether a complaint satisfies the public interest element of a CPA claim, the Court considers

19   four non-dispositive factors: “(1) whether the defendant committed the alleged acts in the course

20   of his/her business, (2) whether the defendant advertised to the public in general, (3) whether the

21   defendant actively solicited this particular plaintiff, and (4) whether the plaintiff and defendant

22   have unequal bargaining positions.” Id.

23          Plaintiff’s private CPA violation claims arise out of Defendant’s conduct in the course of

24   its business, such as failing to verify the Loan’s information when it became the Loan’s servicer,

25   creating an escrow account for the Loan, failing to provide required documents related to the

26   escrow account, and misapplying or improperly refusing Plaintiff’s mortgage payments. (Dkt.


     ORDER
     C17-0943-JCC
     PAGE - 12
 1   No. 20 at 24.) Plaintiff alleges that Defendant advertises to the public via its website, which

 2   describes Defendant as one of the nation’s leading specialty loan servicing companies. (Id. at 2.)

 3   Plaintiff further alleges that Defendant’s actions in this case are representative of its treatment of

 4   other consumers. (See id. at 11, 19, 23–25.) Thus, Plaintiff’s claims arise out of Defendant’s

 5   actions taken in the course of its business and the complaint contains factual allegations

 6   concerning Defendant’s advertising to the public and the breadth of its improper actions toward

 7   consumers. Plaintiff has established a plausible claim that Defendant’s actions satisfy the public

 8   interest prong of his private CPA claim. Therefore, Defendant’s motion to dismiss is DENIED
 9   on this ground.
10          F.      Per Se Violation of the CPA
11          Defendant moves for dismissal of Plaintiff’s claims for per se violations of the CPA
12   premised on his RESPA and FDCPA claims. (Dkt. No. 22 at 11.) “When a violation of debt
13   collection regulations occurs, it constitutes a per se violation of the CPA . . . under state and
14   federal law, reflecting the public policy significance of the industry.” Panag v. Farmers Ins. Co.
15   of Wash., 204 P.3d 885, 897 (Wash. 2009) (citing 15 U.S.C. § 1692). A violation of the FDCPA
16   may serve as a basis for a per se violation of the CPA. See id. But time-barred claims under the
17   FDCPA may not support a claim for per se violation of the CPA. See Hoffman v. Transworld
18   Sys. Inc., Case No. C18-1132-JCC, Dkt. No. 29 at 8 n.10 (W.D. Wash. 2018) (citing Kotok v.

19   Homecomings Fin., Case No. C09-0662-RSM, Dkt. No. 27 at 6 (W.D. Wash. 2009); Bednaruk v.

20   NW Trustee Servs., Inc., C09-1586-TSZ, Dkt. No. 23 at 6 (W.D. Wash. 2010); Lyons v.

21   Homecomings Fin. LLC, 770 F. Supp. 2d 1163, 1167 (W.D. Wash. 2011)). As discussed above,

22   Plaintiff’s FDCPA claims arising more than one year before the filing of the complaint in this

23   matter are barred by the FDCPA’s statute of limitations. (See supra Section II.D.). These claims

24   cannot support claims for per se violation of the CPA, see Hoffman, Case No. C18-1132-JCC,

25   Dkt. No. 29 at 8 n.10, and Defendant’s motion to dismiss is GRANTED as to these claims. But

26   Plaintiff has also plausibly alleged that Defendant violated the FDCPA within one year of the


     ORDER
     C17-0943-JCC
     PAGE - 13
 1   filing of the complaint in this action. (See supra Section II.D.) As these claims are not time-

 2   barred, Plaintiff may proceed on his claims for per se violation of the CPA based on these

 3   grounds. Therefore, Defendant’s motion to dismiss is DENIED as to these claims.

 4          The Court is not aware of a Washington state court decision holding that a violation of

 5   RESPA constitutes a per se violation of the CPA. See In re Bryce, 91 B.R. 157, 186 (Bankr.

 6   W.D. Wash. 2013). The majority of other jurisdictions have determined that violations of

 7   RESPA and similar federal statutes are not per se violations of state consumer protection act

 8   statutes analogous to the CPA. See id. at 186–87 (citing Morilus v. Countrywide Home Loans,
 9   Inc., 651 F. Supp. 2d 292, 309 (E.D. Pa. 2008) (holding that violations of the Truth in Lending
10   Act and RESPA are not per se violations of the Pennsylvania consumer protection act)). Plaintiff
11   has not provided legal authority supporting his assertion that his RESPA claims may support a
12   claim for per se violation of the CPA. (See Dkt. No. 20 at 25; see also Dkt. No. 25 at 10) (citing
13   cases stating that RESPA is a consumer protection statute). Therefore, Defendant’s motion to
14   dismiss is GRANTED as to Plaintiff’s claim for per se violation of the CPA predicated on his
15   RESPA claims.
16   III.   CONCLUSION

17          For the foregoing reasons, Defendant’s motion to dismiss for failure to state a claim (Dkt.

18   No. 22) is GRANTED in part and DENIED in part. Defendant’s motion to dismiss is

19   GRANTED as to: (1) Plaintiff’s claim for emotional distress damages arising from his

20   negligence and negligent misrepresentation claims; (2) Plaintiff’s FDCPA claims arising more

21   than one year prior to the filing of the complaint in this action; (3) Plaintiff’s claims for per se

22   violation of the CPA premised on his time-barred FDCPA claims; and (4) Plaintiff’s claims for

23   per se violation of the CPA premised on his RESPA claims. These claims are DISMISSED

24   without leave to amend.

25          Defendant’s motion is DENIED as to: (1) Plaintiff’s claims for violation of Regulation X,

26   (2) Plaintiff’s claim for pecuniary loss damages for negligent misrepresentation; (3) Plaintiff’s


     ORDER
     C17-0943-JCC
     PAGE - 14
 1   claim for tort damages for negligence and negligent misrepresentation; (4) Plaintiff’s FDCPA

 2   claims arising within one year prior to the filing of the complaint in this action; (5) Plaintiff’s

 3   private CPA claims; and (6) Plaintiff’s claims for per se violation of the CPA premised on his

 4   timely FDCPA claims.

 5          DATED this 19th day of March 2019.




                                                            A
 6

 7

 8
                                                            John C. Coughenour
 9                                                          UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C17-0943-JCC
     PAGE - 15
